          Case 3:21-cv-00103-MMD-CLB Document 53 Filed 07/26/21 Page 1 of 3



 1 JEAN E. WILLIAMS
   Acting Assistant Attorney General
 2 Environment and Natural Resources Division
   United States Department of Justice
 3
   LEILANI DOKTOR (HI Bar 11201)
 4 Natural Resources Section
   P.O. Box 7611
 5 Washington, D.C. 20044-7611
   Phone: (202) 305-0447
 6 Fax: (202) 305-0506
   leilani.doktor@usdoj.gov
 7
   Attorney for Federal Defendants
 8
                              UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10

11   WESTERN WATERSHEDS PROJECT,
     et al.,                                       Case No. 3:21-cv-103-MMD-CLB
12
                   Plaintiffs,
13                                                 NOTICE OF APPEARANCE
           v.
14

15   UNITED STATES DEPARTMENT OF
     THE INTERIOR, et al.,
16
                   Defendants.
17

18
           Please enter my appearance as counsel of record for Federal Defendants United States
19
     Department of the Interior, United States Bureau of Land Management, and Ester M.
20
     McCullough. Service of any papers and correspondence should be addressed as follows:
21
           U.S. Mail (including USPS Priority Mail Services):
22

23                Leilani Doktor
                  U.S. Department of Justice
24                Environment & Natural Resources Division
                  Natural Resources Section
25                P.O. Box 7611
26                Washington, D.C. 20044-7611
                  Telephone: (202) 305-0447
27                Fax: (202) 305-0506
                  Email: leilani.doktor@usdoj.gov
28
     Case 3:21-cv-00103-MMD-CLB Document 53 Filed 07/26/21 Page 2 of 3



 1

 2   Express Mail Services or Hand Delivery:
 3
            4 Constitution Square
 4          150 M Street N.E.
            Suite 3.1002
 5          Washington, DC 20002
 6

 7   Respectfully submitted this 26th day of July, 2021.

 8                                          JEAN E. WILLIAMS
 9                                          Acting Assistant Attorney General
                                            United States Department of Justice
10                                          Environment and Natural Resources Div.

11                                          /s/ Leilani Doktor
                                            LEILANI DOKTOR
12                                          Trial Attorney, Natural Resources Section
13                                          Hawaii Bar No. 11201
                                            P.O. Box 7611
14                                          Washington, D.C. 20044-7611
                                            Phone: 202-305-0447
15                                          Fax: 202-305-0506
                                            leilani.doktor@usdoj.gov
16

17                                          Attorney for Federal Defendants

18

19

20

21

22

23

24

25

26

27

28

                                           2
          Case 3:21-cv-00103-MMD-CLB Document 53 Filed 07/26/21 Page 3 of 3



 1                                      Certificate of Service
 2         I hereby certify that on July 26, 2021 I electronically filed and served the foregoing

 3 with the Clerk of the Court for the United States District Court for the District of Nevada

 4 using the CM/ECF system.

 5                                                  /s/ Leilani Doktor
 6                                                 Leilani Doktor

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
